Citation Nr: 9906655	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  97-15 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for a right ankle 
disability.

4.  Entitlement to service connection for residuals of barbed 
wire lacerations.

5.  Entitlement to service connection for a rash of the 
groin.

6.  Entitlement to an increased (compensable) rating for 
residuals of a fracture of the distal phalanx of the right 
great toe.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran had active air service from June 1965 to June 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Oakland Regional Office (RO).  By February 1996 rating 
decision, the RO denied his claims of service connection for 
PTSD and a low back disability.  By April 1997 rating 
decision, the RO denied his claims of service connection for 
a right ankle disability, residuals of barbed wire 
lacerations, and a groin rash.  In addition, the RO granted 
service connection for residuals of a fracture of the right 
great toe and assigned a noncompensable rating thereto.  The 
veteran duly appealed these determinations, including the 
noncompensable rating assigned for his right toe disability, 
and in January 1999 he testified at a Board hearing via 
videoconference.


FINDINGS OF FACT

1.  There is no competent (medical) evidence showining that 
any current back disability is related to the veteran's 
period of military service, any incident therein (including 
treatment for low back pain), or any reported continuous 
symptomatology.

2.  A chronic right ankle disability was not clinically 
evident in service and there is no competent (medical) 
evidence relating any current right ankle disability to 
active service, any incident therein (including a right ankle 
injury), or any reported continuous symptomatology.

3.  There is no competent (medical) evidence that the veteran 
has any current disability as a result of in-service barbed 
wire lacerations, including scars.  

4.  A chronic groin rash was not clinically evident in 
service and there is no competent (medical) evidence relating 
any current groin rash to the veteran's active service, any 
incident therein, or any reported continuous symptomatology.


CONCLUSION OF LAW

The claims of service connection for a low back disability, a 
right ankle disability, residuals of barbed wire lacerations, 
and a rash of the groin are not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's June 1965 military enlistment medical 
examination report is negative for pertinent complaints or 
abnormalities.  In October 1965, he sought treatment for a 
sudden onset of mid back pain.  He denied heavy lifting.  The 
impression was spasm of the right paraspinal muscles.  In 
January 1966, he again sought treatment for low back pain.  
The impression was paravertebral muscle spasm.  On 
examination the following month, he reported that he had no 
history of a low back injury.  His straight leg raising and 
reflexes were within normal limits; X-ray examination of the 
lumbar spine was also normal.  

In August 1966, he sought treatment for a right ankle injury.  
Physical examination of the right ankle showed moderate edema 
with tenderness.  X-ray examination showed no evidence of 
abnormalities in the bones, joints, or tissues of the right 
ankle.  The diagnosis was severe sprain.  In September 1966, 
he sought treatment for a rash on his buttocks.  The 
diagnosis was miliaria and Caladryl lotion was prescribed.  
In 1967, he was treated on several occasions for venereal 
warts.  

In June 1967, he complained of a sudden onset of mid to low 
back pain, which he stated was unrelated to any trauma or 
strain.  He indicated that he had had similar episodes in the 
past.  Physical examination showed limitation of motion and 
complaints of pain.  

In September 1968, the veteran was treated after he became 
intoxicated and fell down.  Physical examination showed small 
abrasions of the right upper arm.  The veteran's scratches 
were cleaned.  There is no indication in the record that the 
abrasions were sustained as a result of falling into barbed 
wire during hostile fire, nor are there any notations of a 
concussion.

In April 1969, he sought treatment for painful swelling in 
his groin.  Physical examination showed a small mass in the 
groin region.  The assessment was lymphogranuloma venereum 
(LGV).  Tetracycline was prescribed.  In June 1969, he again 
sought treatment for a rash on his left buttock.  Topical 
medication was prescribed.  

At his May 1969 military separation medical examination, the 
veteran reported recurrent low back pain after physical 
exertion, with no significant problems at present.  On 
physical examination, his spine, lower extremities, and 
musculoskeletal system were normal.  His skin was also 
normal, with the exception of a small mole in the left groin 
area.  No scars were observed.

In November 1995, the veteran submitted a claim of service 
connection for a low back disability and PTSD.  In an 
attached statement, he indicated that his PTSD was related to 
an incident in which he was knocked unconscious into barbed 
wire during a rocket and mortar attack in September 1968, at 
which time he stated that he also sustained a concussion.  He 
stated that he sustained "numerous deep cuts and abrasions 
from the sharp barbed wire."  He stated that his current low 
back disability stemmed from an incident in which he injured 
his low back while doing heavy lifting.  He stated that 
medics arrived and had to administer oxygen.  He stated that 
he did not remember the date, but it was sometime in 1967.  
The veteran's claim form is silent with respect to a 
fractured right toe, a groin rash, and a right ankle injury.

In connection with his claim, in December 1995, the veteran 
submitted a completed VA Form 21-4142 on which he indicated 
that he had received medical treatment from J. Blackwell, 
M.D. from 1983 to December 1995.  The RO requested such 
records from Dr. Blackwell.  In response, he submitted 
treatment records showing that in February 1990, the veteran 
sought treatment for episodic low back pain over the past 
three years.  On examination, the veteran reported that he 
had had an on-the-job low back injury 4 to 5 years earlier 
and denied any previous low back injury.  X-ray examination 
showed diminution of the intervertebral disc space height at 
L5-S1.  The diagnosis was chronic low back pain, possible 
degenerative disc disease, L5-S1.  

In May 1992, the veteran had a complete physical examination.  
He denied swelling ankles or feet, as well as trouble 
walking.  He stated that he had chronic low back pain and had 
injured his low back in February 1990.  He denied a history 
of skin rashes.  Physical examination of the skin was normal, 
with no lesions.  Examination of the extremities showed full 
range of motion with no edema.  Examination of the spine 
showed full range of motion with only slight pain.  

In January 1993, the veteran sought treatment for low back 
pain after another on-the-job injury.  Specifically, he 
stated that he had been attempting to lift a large metal 
cabinet when "something popped in my lower back."  X-ray 
examination of the low back was normal.  The diagnosis was 
moderately severe lumbosacral strain.  The examiner indicated 
that the veteran's low back strain was due to the on-the-job 
injury.  

In August 1995, the veteran sought treatment for a rash on 
his body which had its onset while taking Divalproex.  The 
assessment was dermatitis.  

Included in the private treatment record from Dr. Blackwell 
is a copy of an undated letter from R. Greenberg, M.D., who 
indicated that he had treated the veteran for multiple 
problems, including perianal dermatitis and had prescribed 
Hytone cream. 

In support of the veteran's claim, the RO also obtained VA 
treatment records for the period from November 1994 to 
November 1995 showing that the veteran received psychiatric 
treatment.  These records are negative for complaints or 
findings pertaining to the low back, right ankle, groin rash, 
or any residuals of barbed wire lacerations. 

In February 1997, the veteran filed claims of service 
connection for residuals of a fractured right toe, residuals 
of barbed wire lacerations, a right ankle disability, and a 
groin rash.  In connection with his claim, the veteran stated 
that he had been treated in April 1969 for a groin rash.  He 
stated that this rash had lasted throughout his tour of duty 
in Vietnam.  He stated that he continues to receive treatment 
for a groin rash. 

At his January 1999 Board hearing, the veteran stated that he 
had been stationed at the Nha Trang Air Base from June to 
December 1968, during which time they came under repeated 
mortar attacks.  He stated that during one mortar attack, he 
fell and became entangled in some barbed wire and received 
some small lacerations on his back.  He stated that he had no 
residual scarring from this incident, although he did have 
recurrent nightmares of it.  Regarding his low back 
disability, he stated that he had had recurrent back problems 
since service, including two post-service low back injuries 
in approximately 1985 or 1986, and again in 1993.  Regarding 
the skin rash, he stated that he had a recurrent rash in his 
groin that resolved temporarily with medication.  He stated 
he was currently receiving treatment from Dr. Greenberg.  At 
the hearing, his representative indicated that the veteran 
had received recent treatment for his skin, toe, back and 
right ankle disabilities from Drs. Greenberg and Blackwell.  
He indicated that the veteran would complete VA Forms 21-4142 
authorizing the RO to obtain such records.  Such forms were 
not forwarded.  

II.  Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.

Additionally, where a veteran served continuously for a 
period of ninety days or more during a period of war or 
during peacetime after December 31, 1946, and certain chronic 
diseases, (including arthritis), become manifest to a degree 
of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 
(1998).  

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998).  This rule does not mean that any manifestation in 
service will permit service connection.  To show chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required 
where the condition noted during service or in the 
presumptive period is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the condition noted during service is not shown to be chronic 
or the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  The 
regulation requires continuity of symptomatology, not 
continuity of treatment.  Wilson v. Derwinski, 2 Vet. App. 
16, 19 (1991).

The U.S. Court of Appeals for Veterans Claims (formerly U.S. 
Court of Veterans Appeals) (Court) has held that lay 
observations of symptomatology are pertinent to the 
development of a claim of service connection, if corroborated 
by medical evidence.  See Rhodes v. Brown, 4 Vet. App. 124, 
126-127 (1993).  The Court has established the following 
rules with regard to claims addressing the issue of 
chronicity.  The chronicity provision of 38 C.F.R. § 3.303(b) 
is applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter and 
(3) competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  A lay person is competent to testify only as to 
observable symptoms.  Id.; Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).  A lay person is not, however, competent to 
provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability.  
Id.

of of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 1991).

In this case, while the veteran had service in the Vietnam, 
his specialty was as a cook it does not appear that he 
incurred or aggravated any disability as a result of combat 
with the enemy.  His DD Form 214 and service personnel 
records show that he received no medals or decorations 
indicative of combat service.  Accordingly, the Board finds 
that the provisions of 38 U.S.C.A. § 1154(b) are not 
applicable.

In general, in any claim for benefits, the initial question 
before the Board is whether the veteran has met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well-grounded.  
38 U.S.C.A. § 5107(a).  The U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) has set forth the 
parameters of what constitutes a well-grounded claim, i.e., a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
section 5107(a).  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997). 

More specifically, the Federal Circuit has held that in order 
for a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Id. at 1468.  

Although the claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefits system requires 
more than just an allegation; a claimant must submit 
supporting evidence.  Furthermore, the evidence must 
"justify a belief by a fair and impartial individual" that 
the claim is plausible.  38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

Where an issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony may constitute sufficient evidence to establish a 
well-grounded claim; however, if the determinative issue is 
one of medical etiology or a medical diagnosis, competent 
medical evidence must be submitted to make the claim well 
grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). However, 
where the issue does not require medical expertise, lay 
testimony may be sufficient.  See Layno v. Brown, 6 Vet. App. 
465, 469 (1994).

III.  Service connection for a low back disability

The veteran claims that service connection for a low back 
disability is warranted as he was treated for low back pain 
in service, and he has had chronic low back problems since 
that time.  

The veteran's service medical records verify that he was seen 
in October 1965, January 1966, and June 1967 for complaints 
of low back pain.  X-ray examination of the lumbar spine was 
normal and he denied any back trauma or strain.  At his May 
1969 military separation medical examination, he reported 
that he had had episodes of low back pain after physical 
exertion, but indicated that he had no then-current back 
problems.  On physical examination, his spine and 
musculoskeletal system were normal on clinical evaluation.

The next notation of any low back abnormality comes over 20 
years post-service separation when on a February 1990 
treatment record the veteran indicated that he had an on-the-
job low back injury 4 to 5 years earlier and had had 
intermittent low back pain since that time.  He specifically 
denied any previous low back injury.  The diagnosis was 
chronic low back pain, possible degenerative disc disease, 
L5-S1.  

The veteran sustained another on-the-job low back injury in 
January 1993, while lifting a large metal cabinet.  X-ray 
examination was negative at that time and the diagnosis was 
moderately severe lumbosacral strain.  The examiner indicated 
that the veteran's low back strain was due to the on-the-job 
injury.  

In this case, while the service medical records show 
treatment for low back pain, the veteran's spine was normal 
at the time of his separation from service.  While the record 
contains post-service medical evidence showing treatment for 
low back pain, none of the post-service medical evidence 
relates the veteran's low back disability to his period of 
military service, or any incident therein, including 
treatment for low back pain.  In fact, the post-service 
medical evidence indicates that the veteran's low back 
disability is related to intercurrent on-the-job injuries, 
not his military service.  While the veteran has opined that 
his current low back disability had its inception in service, 
his own testimony is not sufficient to establish the 
requisite nexus to military service.  Espiritu, supra.

The Board has also considered the veteran's claim that he has 
experienced continuous low back symptomatology since his 
separation from service.  As set forth above, the Court has 
held that a claim based on chronicity may be well-grounded if 
(1) the chronic condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter, and 
(3) competent evidence relates the present condition to that 
symptomatology.  Savage, supra.  

In this case, however, there is no evidence in the service 
medical records of a chronic low back disability.  Likewise, 
while the Board accepts the veteran's statements of 
continuity of low back symptomatology since service, medical 
expertise is required showing a current disability and 
relating that disability to his reported symptoms.  Because 
the record is devoid of any such evidence, the Board 
concludes that the veteran has not submitted evidence 
sufficient to well ground his claim.  Therefore, the Board 
must conclude that the veteran's claim of service connection 
for a low back disability is not well grounded. 38 U.S.C.A. § 
5107(a).

IV.  Service connection for a right ankle disability

In support of his claim of service connection for a right 
ankle disability, the veteran states that he injured his 
right ankle in August 1966 and that he still experiences 
ankle pain and occasional "giving out" to the present day.  
Service medical records confirm that in August 1966, he 
sustained a severe right ankle sprain.  However, the 
remaining service medical records are completely negative for 
complaints or abnormalities pertaining to the right ankle.  
In fact, on May 1969 military separation medical examination, 
clinical evaluation of his lower extremities and 
musculoskeletal system revealed normal findings.  

Based on the foregoing, the Board believes that the evidence 
is clear that any in-service right ankle injury resolved 
without residual disability.  This conclusion is supported by 
the fact that the record is entirely negative for post-
service medical evidence of a right ankle disability.  The 
Board acknowledges that the veteran has claimed recent 
treatment for a right ankle disability.  However, even 
assuming a right ankle disability, absent competent (medical) 
evidence relating any current right ankle disability to his 
service or any incident therein, including a right ankle 
injury, the Board must conclude that the claim of service 
connection for a right ankle injury is not well grounded.

In reaching this determination, the Board has also considered 
the veteran's claim that he has experienced continuous right 
ankle pain and "giving way" since his separation from 
service.  In this case, however, there is no evidence in the 
service medical records (or otherwise) that his right ankle 
injury resulted in chronic disability.  Likewise, while the 
Board may accept his statements of continuity of right ankle 
symptomatology since service, medical expertise is required 
showing a current disability which resulted from his right 
ankle injury and relating that disability to his reported 
symptoms.  Because the record is devoid of any such evidence, 
the Board concludes that the veteran has not submitted 
evidence sufficient to well ground his claim.  Savage, supra.

Therefore, lacking competent medical evidence of a current 
disability which resulted from an in-service right ankle 
injury, the Board must conclude that the veteran's claim of 
service connection for a right disability is not well 
grounded.  38 U.S.C.A. § 5107(a).

V.  Service connection for residuals of barbed wire 
lacerations

The veteran also claims service connection for residuals of 
barbed wire lacerations.  In his February 1997 Notice of 
Disagreement, he maintained that in September 1968, he became 
entangled in barbed wire "during enemy action" and received 
"severe cuts and scratches."  At his January 1999 Board 
hearing, he again alleged an in-service incident in which, 
during a mortar attack, he fell and became entangled in some 
barbed wire.  He indicated at his hearing that he received 
some "small" lacerations on his back.  He nevertheless 
acknowledged that he had no residual scarring from the 
incident, although he did claim to have recurrent nightmares 
of it.  

In this case, the service medical records indicate that the 
veteran's rendition of the September 1968 incident in which 
he claims he sustained lacerations on his body may be rather 
embellished.  Nonetheless, the Board will assume the veracity 
of his version of this incident for purposes of determining 
whether the claim is well grounded.  King v. Brown, 5 Vet. 
App. 19, 21 (1993).

Even assuming that the veteran's account of the event is 
true, the claim is still not well grounded as the record 
lacks evidence of a current disability, stemming from this 
incident.  As set forth above, a claim of service-connection 
for a disability must first be accompanied by evidence which 
establishes that the claimant currently has the claimed 
disability.  Absent proof of a present disability there can 
be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) ; Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992). 

Here, even assuming that the veteran did sustain lacerations 
in service (whether "severe" or "small" and whether from 
barbed wire or from falling down as a result of 
intoxication), the record shows that the lacerations resolved 
without sequelae, as on his May 1969 military separation 
medical examination, his skin was reported to be normal.  
Likewise, there is no post-service medical evidence of a 
current disability (including scars) resulting from any in-
service lacerations.

Therefore, lacking competent medical evidence of a current 
disability which resulted from any in-service lacerations, 
the Board must conclude that the veteran's claim of service 
connection for residuals of barbed wire lacerations is not 
well grounded.  38 U.S.C.A. § 5107(a).

VI.  Service connection for a groin rash

The veteran has also claimed service connection for a groin 
rash, stating that he was treated in service for a groin 
rash, and that it has persists to the present day.  

Service medical records show that he was treated on two 
occasions (in September 1966 and June 1969) for a rash on his 
buttocks.  The diagnoses included miliaria and topical cream 
was prescribed.  Service medical records also show that in 
April 1969, he was treated for a small mass in the groin 
region; the assessment was lymphogranuloma venereum.  At his 
May 1969 military separation medical examination, the 
veteran's skin was normal, with the exception of a small mole 
in the left groin area.  

The first indication in the post-service medical evidence of 
a rash is in August 1995, when he sought treatment for a rash 
on his body which had its onset while taking Divalproex.  The 
assessment was dermatitis.  Prior to that time, at a May 1992 
physical examination, the veteran denied a history of skin 
rashes and physical examination of the skin was normal.  The 
Board has also considered the undated letter from Dr. 
Greenberg who indicated that he had treated the veteran for 
multiple problems, including perianal dermatitis.  However, 
the veteran has indicated that his treatment from Dr. 
Greenberg was received relatively recently.

Based on the foregoing, the Board concludes that the veteran 
has not submitted a well grounded claim of service connection 
for a groin rash.  While a rash of the buttocks and a 
lymphogranuloma venereum were identified in service, neither 
was identified as chronic.  Although the recent post-service 
medical evidence again shows notations of a skin rash, the 
record contains no competent medical evidence relating any 
current skin abnormality to service, any incident therein, or 
any reported symptomatology.  Thus, the Board concludes that 
the veteran has not presented well grounded claims of service 
connection for a groin rash.  38 U.S.C.A. § 5107(a).

In summary, the Board concludes that the veteran's claims of 
service connection for a low back disability, a right ankle 
disability, residuals of barbed wire lacerations, and a groin 
rash are not well grounded.  In reaching its decision with 
respect to these issues, the Board has considered the request 
of his representative that the veteran be provided VA medical 
examinations in connection with these claims.  However, 
because well-grounded claims have not been submitted, VA is 
not obligated by statute to afford him such an examination or 
otherwise assist him in the development of facts pertinent to 
his claims.  38 U.S.C.A. § 5107(a); Black v. West, 11 Vet. 
App. 15 (1998)(per curiam)(en banc); Falzone v. Brown, 8 Vet. 
App. 398, 404 (1995) (holding that examination of a claimant 
would not be necessary unless his claim was to be adjudicated 
on the merits).

The Board also concludes that VA's duty under 38 U.S.C.A. § 
5103(a) has been satisfied in this case.  The Federal Circuit 
has held that section 5103(a) imposes a duty on VA to notify 
a claimant of the evidence needed to complete a submitted 
application when VA is aware, or reasonably should be aware, 
of the existence of such relevant evidence.  McKnight v. 
Gober, 131 F.3d 1483 (1997).  In this case, the appellant has 
not reported the existence of any obtainable evidence that 
could serve to render his claims well grounded.  Although he 
has identified physicians (Drs. Greenberg and Blackwell) who 
treated him from 1983 to the present for a low back 
disability, a right ankle disability, and a groin rash, there 
is no basis for speculating that records of this treatment 
would produce the missing nexus or continuity-of-
symptomatology evidence necessary to well ground these 
claims.  Moreover, the Board notes that records from Dr. 
Blackwell for this period have already been requested by the 
RO and associated with the claims folder.  Accordingly, the 
Board finds that there is no further duty on the part of VA 
to advise the veteran of the evidence necessary to complete 
his application.  
38 U.S.C.A. 5103.


ORDER

Service connection for a low back disability, a right ankle 
disability, residuals of barbed wire lacerations, and a groin 
rash is denied.


REMAND

Regarding the claim of entitlement to a compensable 
evaluation for a right toe disability, the Board finds that 
it is well grounded pursuant to 38 U.S.C.A. § 5107.  This 
finding is based on the veteran's evidentiary assertions 
concerning the severity of his right toe symptomatology.  
King v. Brown, 5 Vet. App. 19 (1993); Proscelle v. Derwinski, 
2 Vet. App. 629 (1992).  

Since the veteran has submitted a well grounded claim, VA has 
a statutory duty to assist him in the development of evidence 
pertinent to that claim.  38 U.S.C.A. § 5107.  The 
fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

In this case, the veteran has not yet been afforded a VA 
medical examination in conjunction with his claim.  At his 
January 1999 Board hearing, he stated that his right great 
toe was constantly painful, and that he had recurrent 
problems with his toenail.  His representative argued that a 
medical examination was necessary so that functional loss due 
to flare-ups, fatigability, incoordination, and pain on 
movements could be adequately considered in rating the 
veteran's right great toe disability.  See DeLuca v. Brown, 8 
Vet. App. 202, 206-7 (1995). 

The veteran has also claimed entitlement to service 
connection for PTSD.  At his January 1999 Board hearing, he 
elaborated on his previous description of his in-service 
stressors.  Specifically, he stated that he had been 
stationed at the Nha Trang Air Base from June to December 
1968, during which time they came under repeated mortar 
attacks.  He stated that, during one mortar attack, he fell 
and became entangled in some barbed wire and received some 
small lacerations on his back.  He stated that he was helped 
out of the wire by a fellow "hooch mate" named David 
Erickson.  The veteran stated that he had no residual 
scarring from the incident, although he did have recurrent 
nightmares of it.  He indicated that he was thereafter 
transferred to the 5th Special Forces camp in Hon Tre.  He 
indicated he was stationed there from December 1968 until 
June 1969, and while stationed there, he again came under 
attack on numerous occasions and saw bodies of Vietnamese 
soldiers, as well as several body bags.  He stated that he 
had flashbacks of these incidents.  

The post-service evidence, specifically VA outpatient 
treatment records for the period of November 1994 to November 
1995, contain several diagnoses of PTSD.  

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f).

When PTSD is claimed as a result of combat stressors, there 
must be a specific finding of fact of whether the veteran was 
engaged in combat and, if so, whether the claimed stressors 
are related to combat.  See Cohen v. Brown, 10 Vet. App. 128 
(1997); Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996); 
Zarycki v. Brown, 6 Vet. App. 91 (1993).  The Court has noted 
that it is the distressing event, rather than the mere 
presence in a combat zone, that may constitute a valid 
stressor for the purposes of supporting a diagnosis of PTSD.  
Cohen, at 142 (citing Zarycki v. Brown, 6 Vet. App. 91, 99 
(1993)); Wood v. Derwinski, 1 Vet. App. 190 (1991).

If the veteran was not engaged in combat, or if he was but 
the claimed stressor is unrelated to combat, the record must 
contain credible supporting evidence that the non-combat 
stressor actually occurred.  Regarding non-combat stressors, 
the Court has held that "credible supporting evidence" 
means that the veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor; nor can credible supporting evidence of the actual 
occurrence of an in-service stressor consist solely of after-
the-fact medical nexus evidence.  See Cohen, supra.  Rather, 
the record must contain service records or other independent 
credible evidence to corroborate the veteran's testimony as 
to the alleged stressors.  Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  

In this case, while it does not appear that the veteran 
served in combat with the enemy, the RO has not yet made this 
specific determination.  Rather, the basis for the RO denial 
was that the record did not corroborate his alleged 
stressors.  However, the RO has not yet attempted to verify 
the veteran's alleged stressors.  

In light of the foregoing, this case is REMANDED for the 
following action:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all health care providers, 
VA or private, inpatient or outpatient, 
who may possess additional records of 
treatment pertinent to his claims of 
service connection for PTSD and a 
compensable rating for a right toe 
disability.  After securing any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of the 
veteran's complete treatment records from 
all sources identified (which have not 
been previously secured).  


2.  The RO should also review the file 
and prepare a summary of all the 
veteran's claimed stressors from service.  
A copy of the summary, and all associated 
documents, should be sent to the U.S. 
Armed Service Center for Research of Unit 
Records (USASCRUR), 7798 Cissna Road, 
Suite 101, Springfield, Virginia 22150-
3197.  They should be requested to 
provide any information which might 
corroborate the veteran's alleged 
stressors during his Vietnam service.

3.  Then, the RO is requested to make a 
determination, based on review of the 
complete record, whether the veteran was 
exposed to a stressor in service and, if 
so, the identity or nature of each 
specific stressor(s) in service.  The RO 
must specifically determine whether the 
veteran "engaged in combat with the 
enemy" and it must specify exactly which 
stressor, if any, it has determined are 
established by the evidence of record.  
In reaching this latter determination, 
the RO should address any credibility 
questions raised by the record.

4.  After the foregoing development has 
been completed to the extent possible, 
the veteran should be afforded a VA 
psychiatric examination, by a 
psychiatrist who has not previously 
examined him, to determine the correct 
diagnosis of any psychiatric disorder 
found to be present.  The claims folder 
must be made available to the examiner 
for review in conjunction with the 
examination.  The examination report 
should reflect a review of pertinent 
material in the claims folder and the 
examiner should be requested to integrate 
previous psychiatric findings and 
diagnoses with current findings.  The 
examiner should be informed of the 
stressor(s) that have been verified.  If 
a diagnosis of PTSD is deemed 
appropriate, the examiner should specify 
(1) the factors relied upon to support 
the diagnosis; (2) the specific 
stressor(s) that prompted the diagnosis; 
and (3) whether there is a link between 
the current symptomatology and one or 
more of the in-service stressors.  The 
examiner should specifically assess 
whether a diagnosis of PTSD is 
supportable solely by the stressor(s) 
that have been verified.  The report of 
examination should include the complete 
rationale for all opinions expressed.

5.  The veteran should also be afforded a 
VA orthopedic examination.  The claims 
folder must be made available for review 
by the examiner in conjunction with the 
examination.  All necessary tests and 
studies should be conducted and all 
findings reported in detail.  The 
examiner is requested to identify all 
residuals of the in-service fracture of 
the distal phalanx of the right great toe 
and comment on the severity of those 
residuals.  In addition, the examiner 
should indicate whether there is any non-
union or malunion of the metatarsal or 
tarsal bones; if so, such should be 
described as moderate, moderately severe, 
or severe.  The examiner should also 
comment on the existence of any 
functional loss due to pain, or any 
weakened movement, excess fatigability, 
incoordination, or pain on movement of 
the veteran's right great toe.

6.  Then, the case should be reviewed by 
the RO, including consideration of 
whether 38 C.F.R. §§ 4.40 and 4.45 apply 
to the service-connected right toe 
disability.  The RO should also 
specifically document consideration of 38 
C.F.R. §§ 3.321(b)(1), where appropriate.  
Floyd v. Brown, 9 Vet. App. 88 (1996) 
(the Board is precluded from assigning an 
extraschedular rating in the first 
instance).

If the benefits sought on appeal are not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and an opportunity to respond thereto.  
The case should then be returned to the Board for further 
review.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals


 

- 20 -


- 1 -


